DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-3, 5-8 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alfieri, Robert A. et al.	US PGPUB 20030212868 A1 in view of Zheng; Qun et al.	US PGPUB 20130215889 A1.
Regarding claim 1. Alfieri teaches 
A gateway for use in a computing system to interface a host with a subsystem for acting as a work accelerator to the host, the gateway having: 
an accelerator interface for connection to the subsystem to enable transfer of batches of data between the subsystem and the gateway;  (Fig. 4, MAC/GPU interface)
a data connection interface for connection to external storage for exchanging data between the gateway and storage;  (Fig. 4, MAC/SPU interface)
a gateway interface for connection to at least one second gateway; (Fig. 3, see ¶0054, Node0-to-NPU-to-XPU-to-NPU-to-Node1  stream) 
a memory interface connected to a local memory associated with the gateway; (Fig. 4, MAC/SPU interface) and 
a streaming engine for controlling the streaming of batches of data into and out of the gateway (¶0058, NPU+SPU combination, see also Fig. 5 NPU+SPU) 
wherein the streaming of batches of data is selectively via at least one of the accelerator interface, data connection interface, gateway interface and memory interface,  (¶0058, “the raw data can be streamed directly from a disk managed by the SPU 320a through the NPU 310a to the destination 
wherein the streaming engine is configured to perform data preparation processing of the batches of data streamed into the gateway prior to said batches of data being streamed out of the gateway, (¶0030, Network Processing Unit (NPU) is itself an XPU because it can, in addition to routing packets among XPUs, perform various processing accelerations on these packets, such as authentication, encryption, compression, TCP, IPSec/VPN/PPP encapsulation and the like.) 
wherein the data preparation processing comprises at least one of: data augmentation; decompression; and decryption.  (Id.)
However Alfieri does not teach controlling the streaming of batches of data into and out of the gateway in response to pre-compiled data exchange synchronisation points attained by the subsystem. 
However, Zheng teaches
controlling the streaming of batches of data into and out of the gateway (Fig. 7, 830) in response to pre-compiled data exchange synchronisation points attained by the subsystem.  (See Fig. 5, PTPStreamAttributes) 
in order to reduce the processing load on other processors by moving the low-touch functionality into an efficient network processing unit. (¶0007)
Alfieri and Zheng are analogous art in the same field of endeavor of network processing unit.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the gateway in Alfieri with the technique of stream synchronization in Zheng in order to reduce the processing load on other processors by moving the low-touch functionality into an efficient network processing unit.



Regarding claim 3. Alfieri and Zheng teaches A gateway as claimed in claim 2, wherein the at least one processor is configured to execute computer-readable instructions stored in a memory of the gateway to perform at least some of the data preparation processing.  (Alfrieri ¶0030)

Regarding claim 5. Alfieri and Zheng teaches A gateway as claimed in claim 1, wherein the external storage is at least one of: a host; and a remote storage.  (Alfieri, Fig. 5, 540, remote shared data vdisk) 

Regarding claim 6. Alfieri and Zheng teaches A gateway as claimed in claim 1, wherein the performing data preparation processing of the batches of data comprises performing data preparation processing of data received from the external storage prior to said data being provided by the gateway to the subsystem.  (Alfieri ¶0051-0055, various streams between Node to XPU to NPU to XPUs) 

Regarding claim 7. Alfieri and Zheng teaches A gateway as claimed in claim 1, wherein the performing data preparation processing of the batches of data comprises performing data preparation processing of data streamed into the gateway prior to said data being provided by the gateway to the at least one second gateway.  (Id.) 



Regarding claim 15. Alfieri and Zheng teaches A gateway as claimed in claim 1, wherein the streaming engine comprises at least one hardware module configured to perform at least some of the data preparation processing of the data.  (Zheng, Fig. 3, egress packet processing 435, having certain low-touch stream function, is a hardware/software component). 

Regarding claim 16. Alfieri and Zheng teaches A gateway as claimed in claim 15, wherein the at least one hardware module comprises a plurality of hardware modules each of which is configured to perform a different type of data preparation processing.   (Alfieri ¶0072, FPGA)

Regarding claim 17. Alfieri and Zheng teaches A gateway as claimed in claim 15, wherein the at least one hardware module comprises at least one field programmable gate array configured to perform the data preparation processing of the data.  (¶0072, FPGA)

Regarding claim 18. Alfieri and Zheng teaches A gateway as claimed in claim 17, comprising a processor configured to execute computer-readable instructions stored in a memory of the gateway to provide a runtime support configured to program the at least one field programmable gate array to add data preparation operations to be performed by the at least one field programmable gate array. (¶0072, FPGA)
  


Regarding claim 22. Alfieri and Zheng teaches A computer program comprising a set of computer readable instructions stored on a non-transitory media which when executed by a processor of a gateway causes the gateway to perform the method in claim 19, and it is rejected for the same reason. 
Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468